ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                     Mason v. John Boos & Co., 2011 IL App (5th) 100399




Appellate Court            CLINT MASON, Plaintiff-Appellant, v. JOHN BOOS & COMPANY,
Caption                    WESTAFF, INC., and REAL TIME STAFFING SERVICES, INC.,
                           Defendants-Appellees.



District & No.             Fifth District
                           Docket No. 5-10-0399


Filed                      October 28, 2011


Held                       In an action arising from the injuries plaintiff suffered while working at
(Note: This syllabus       defendant wood products manufacturing company as a temporary
constitutes no part of     employee supplied by defendant employment agency, the agreement
the opinion of the court   plaintiff entered into with the employment agency upon receiving
but has been prepared      compensation pursuant to his workers’ compensation claim released any
by the Reporter of         and all claims arising out of the accident, including his claim against the
Decisions for the          manufacturing company, and the appellate court rejected plaintiff’s
convenience of the         argument that the agency’s failure to register with the Department of
reader.)
                           Insurance as an “employee leasing company” in violation of the
                           Employee Leasing Company Act barred application of the exclusive
                           remedy provision of the Workers’ Compensation Act.


Decision Under             Appeal from the Circuit Court of Effingham County, No. 09-L-42; the
Review                     Hon. Douglas L. Jarman, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Eric L. Terlizzi, of Salem, for appellant.
Appeal
                           Thomas Gamache, of Slavin & Slavin, Julie A. Teuscher, Kathleen M.
                           McCabe, Lea Ann Fracasso, and Yaro M. Melynk, all of Cassiday Schade
                           LLP, both of Chicago, for appellees.


Panel                      JUSTICE WELCH delivered the judgment of the court, with opinion.
                           Presiding Justice Chapman and Justice Donovan concurred in the
                           judgment and opinion.




                                              OPINION

¶1          The plaintiff, Clint Mason (Mason), appeals the judgment entered by the circuit court of
        Effingham County granting the defendants’, John Boos & Company (Boos Company),
        Westaff, Inc. (Westaff), and Real Time Staffing Services, Inc., dismissal of his complaint
        with prejudice. For the following reasons, we affirm.
¶2          Boos Company manufactures wood products. Westaff is a temporary employment agency
        that assigned temporary employees to Boos Company. Westaff supplied unemployment
        insurance, workers’ compensation, and other liability insurance to its employees. Westaff
        also provided Boos Company with information regarding workers’ compensation and
        liability coverage.
¶3          On October 7, 2007, Westaff assigned Mason to work as a temporary employee at Boos
        Company. On November 7, 2007, Mason was injured while working on a molding machine
        at the factory. Mason’s right hand was caught in the machine, which resulted in the
        amputation of his thumb and most of his four fingers on his right hand. Thereafter, Mason
        filed a claim for benefits related to his injury pursuant to the Workers’ Compensation Act
        (820 ILCS 305/1 et seq. (West 2008)). On October 29, 2009, Mason entered into a settlement
        agreement with Westaff and received compensation for his injury in the amount of $92,500.
        Mason signed a release within the settlement agreement releasing all claims against the
        defendants, and the settlement was approved by the workers’ compensation board on
        November 12, 2009.
¶4          In the interim, on November 4, 2009, Mason filed a negligence action against the
        defendants alleging that they had allowed him to operate a machine without adequate
        training, allowed him to operate a machine without a “kill” switch, and allowed him to
        operate a machine without safety guards. Mason alleged that as a result of his injury, he had
        endured pain and suffering, had incurred medical bills, and was permanently disabled. The
        defendants filed a motion to dismiss pursuant to sections 2-619(a)(6) and (a)(9) of the Illinois
        Code of Civil Procedure (the Code) (735 ILCS 5/2-619(a)(6), (a)(9) (West 2008)) arguing

                                                  -2-
     that Mason’s exclusive remedy was under the Workers’ Compensation Act and that the
     release signed by Mason in his settlement agreement barred his claims against the
     defendants. Argument on the motion to dismiss was heard on June 29, 2010, and the trial
     court entered a written order on July 27, 2010, granting the defendants’ motion to dismiss
     with prejudice on two bases. First, the trial court held that Mason’s claim was barred by
     section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2008)) because the Workers’
     Compensation Act provided the exclusive remedy for Mason’s claims. Second, the trial court
     held that Mason’s claim had been released in the settlement agreement in the workers’
     compensation case and that, accordingly, the defendants were entitled to dismissal pursuant
     to section 2-619(a)(6) of the Code (735 ILCS 5/2-619(a)(6) (West 2008)). Mason filed a
     timely notice of appeal on August 19, 2010.
¶5        On appeal, Mason first argues that Westaff failed to register with the Department of
     Insurance as an “employee leasing company” in violation of section 20 of the Employee
     Leasing Company Act (215 ILCS 113/20 (West 2008)) and is therefore deprived the benefit
     of the exclusive remedy provision of the Workers’ Compensation Act. Mason contends that
     failure of an “employee leasing company” to register under the Employee Leasing Company
     Act (215 ILCS 113/1 et seq. (West 2008)) denies exclusivity under the Workers’
     Compensation Act to both the loaning and borrowing employer for common law tort liability
     to an injured temporary employee.
¶6        In response, the defendants first note that Mason has admitted that the exclusive remedy
     provision of the Workers’ Compensation Act provides a bar to the instant common law tort
     remedy against the defendants. Second, the defendants note that Mason has failed to provide
     case law wherein Illinois courts have upheld his argument that failure to register under the
     Employee Leasing Company Act results in an inability to claim the protections of the
     exclusive remedy provision of the Workers’ Compensation Act. The defendants, likewise,
     have found no case law supporting Mason’s theory. In fact, the plaintiff has admitted that this
     is an issue of first impression. Accordingly, we turn to the statutes at hand. The primary rule
     of statutory construction is to ascertain and give effect to the legislature’s intent. People v.
     Boykin, 94 Ill. 2d 138, 141 (1983). In determining what the intent is, the court may properly
     consider not only the language used in a statute but also the reason and necessity for the law,
     the evils sought to be remedied, and the purpose sought to be achieved. City of Springfield
     v. Board of Election Commissioners, 105 Ill. 2d 336, 341 (1985). In construing a statute, the
     court must assume that the legislature did not intend an absurd result. People v. Steppan, 105
     Ill. 2d 310, 316 (1985).
¶7        The Workers’ Compensation Act provides the exclusive remedy available to injured
     employees and therefore bars any common law or statutory right to recover damages from
     the employer for injury or death except as provided under the Workers’ Compensation Act.
     820 ILCS 305/5 (West 2008); Ferguson v. Roundtable Motor Lodge, 83 Ill. App. 3d 331, 332
     (1980). The purpose of the Workers’ Compensation Act is to “provide speedy recovery
     without proof of fault for accidental injuries that occur in the workplace during the course
     of work.” (Internal quotation marks omitted.) Reed v. White, 397 Ill. App. 3d 975, 978
     (2010). Employees who are injured during the course of work are not permitted to seek and
     recover compensation under both the Workers’ Compensation Act and common law. Reed,

                                               -3-
       397 Ill. App. 3d at 978. Furthermore, section 2-619(a)(9) of the Code provides for dismissal
       of the claim asserted if it is “barred by other affirmative matter avoiding the legal effect of
       or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2008).
¶8          The stated purpose of the Employee Leasing Company Act is to “ensur[e] that an
       employer that leases some or all of its workers properly obtains workers’ compensation
       insurance coverage for all of its employees, including those leased from another entity, and
       that premium is paid commensurate with exposure and anticipated claim experience.” 215
       ILCS 113/5 (West 2008). Section 10 of the Employee Leasing Company Act applies to “all
       lessors and insurers conducting business in this State.” 215 ILCS 113/10 (West 2008).
       Section 15 of the Employee Leasing Company Act defines a “lessor” as an “entity that leases
       any of its workers to a lessee through an employee leasing arrangement.” 215 ILCS 113/15
       (West 2008). The Employee Leasing Company Act states, “The employee leasing company
       shall be entitled along with the client to the exclusivity of the remedy under both the
       workers’ compensation and employers’ liability provisions of a workers’ compensation
       policy or plan that either party has secured.” 215 ILCS 113/45(1) (West 2008).
¶9          When the Employee Leasing Company Act was originally enacted in January 1998,
       section 20(a) provided that “[a]n employee leasing company may not engage in business in
       this State without first registering with the Department.” 215 ILCS 113/20(a) (West Supp.
       1997). The current version of section 20(a) provides that “[a] lessor shall register with the
       Department prior to becoming a qualified self-insured for workers’ compensation or
       becoming eligible to be issued a workers’ compensation and employers’ liability insurance
       policy.” 215 ILCS 113/20(a) (West 2008). Accordingly, the Employee Leasing Company Act
       anticipates that some leasing companies may fail to register. Section 50 of the Employee
       Leasing Company Act provides that the only remedy for a violation to register is to deny or
       revoke registration. 215 ILCS 113/50 (West 2008). Therefore, in the event that a company
       fails to register, that company is not eligible to receive workers’ compensation and
       employers’ liability insurance policies.
¶ 10        The defendants note that on the face of the Employee Leasing Company Act, there is no
       indication of any conditional application of the exclusive remedy protection. According to
       the defendants, there is no reason to view the Employee Leasing Company Act as being in
       conflict with the statutory/common law basis of exclusivity protection rendered to a
       borrowing/loaning employer. Nowhere does the Employee Leasing Company Act provide
       for penalties other than revocation of registration. There is also no indication that failure to
       register results in forfeiture of the exclusive remedy protection under the Workers’
       Compensation Act. In fact, the Workers’ Compensation Act details penalties for employers
       who fail to obtain or carry proper liability insurance. 820 ILCS 305/4 (West 2008). One such
       penalty provides that an employee of an uninsured employer may choose whether to file a
       civil suit or an application with the Illinois Workers’ Compensation Commission instead of
       filing an action in a civil court and that the employer is not entitled to the benefits of an
       exclusive remedy during the period of noncompliance. 820 ILCS 305/4(d) (West 2008).
¶ 11        In this case it is undisputed that Mason’s injury occurred during the course of his
       employment as a temporary worker at Boos Company and that he sought and received
       recovery under the Workers’ Compensation Act. Accordingly, Mason chose to proceed with

                                                 -4-
       a workers’ compensation claim rather than a civil claim. Once an employee chooses to obtain
       compensation under the Workers’ Compensation Act, any civil action is barred. Fregeau v.
       Gillespie, 96 Ill. 2d 479, 486 (1983). There is no indication in the record that the defendants
       failed to obtain workers’ compensation coverage. To the contrary, because Mason was
       compensated by his settlement approved by the Illinois Workers’ Compensation Commission
       (Commission), it is clear that the defendants did have such coverage. Nor is there any
       suggestion that the premiums paid were not commensurate with exposure and anticipated
       claim experience. We therefore reject Mason’s argument that failure of an “employee leasing
       company” to register under the Employee Leasing Company Act negates the exclusive
       remedy under the Workers’ Compensation Act.
¶ 12       Next on appeal, Mason argues that the settlement agreement did not act as a release of
       his common law tort claim. Mason’s argument is twofold. He first argues that because Boos
       Company was not named in the settlement order, the settlement order did not act as a release
       as to Boos Company. Second, he argues that the settlement order released only his claims
       under the Workers’ Compensation Act and did not release his common law tort claim.
       Mason contends that the Commission has no subject matter jurisdiction beyond the workers’
       compensation claims for workers’ compensation benefits and cannot release or affect claims
       beyond claims for workers’ compensation benefits.
¶ 13       “A release is a contract whereby a party abandons a claim to a person against whom that
       claim exists.” Whitehead v. Fleet Towing Co., 110 Ill. App. 3d 759, 762 (1982). To
       determine the intent of the release, courts look to both the language of the release itself and
       the circumstances surrounding the execution of the release. Rathke v. Albekier, 181 Ill. App.
       3d 63 (1989); Gladinus v. Laughlin, 51 Ill. App. 3d 694, 696 (1977).
¶ 14       In response, the defendants note that a rider attached to and incorporated into the
       settlement order states as follows:
           “[I]n full, final and complete settlement of any and all claims of any nature whatsoever,
           including but not limited to past, present, and future time losses, medical, surgical and
           hospital expenses and for any and all permanent disability of whatever nature, allegedly
           arising out of an accident on or about 11/07/2007 and all known and unknown injuries
           and sequelae which allegedly resulted or will result from said accident *** Petitioner
           agrees that this settlement shall include all other claims of accident or injury, either by
           a specific accident or repetitive trauma, for all dates of work by Petitioner for Respondent
           not limited to the above date of loss.”
¶ 15       The defendants note that Mason’s claim arose out of the date of injury subject to the
       settlement order and is therefore barred. The defendants also note that although the
       Commission must approve the terms of the settlement agreement, this does not limit the
       terms of the enforceable contract that the parties entered into. Furthermore, Mason has failed
       to provide any legal support for his proposition that the Commission did not have the
       authority to release or satisfy his claims in the settlement agreement. However, the
       Commission did not release or satisfy the common law tort claims; Mason has done so by
       drafting and executing the release. The settlement agreement was between Mason and the
       defendants, the employee and the employers, and the parties agreed to the terms they chose


                                                 -5-
       to incorporate into the agreement. Moreover, for the plaintiff to receive a second recovery
       for the same injuries would result in double recovery, which would lead to an unjust result.
       Accordingly, we conclude that the terms of the settlement contract release any and all claims
       arising out of the November 7, 2007, accident, including Mason’s common law tort claim
       of negligence.
¶ 16       For the foregoing reasons, the judgment entered in the circuit court of Effingham County
       is hereby affirmed.

¶ 17      Affirmed.




                                                -6-